Citation Nr: 0602593	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  04-02 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from September 1972 
to January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
Hepatitis C.

In August 2005, the Board remanded the veteran's case to the 
RO for further development.  The case was returned to the 
Board in December 2005.


FINDING OF FACT

It is at least as likely as not that the veteran developed 
Hepatitis C as a result of high risk activity during military 
service.  


CONCLUSION OF LAW

Hepatitis C was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
As this decision allows a full grant of the desired benefit, 
no additional information or evidence is needed to 
substantiate the claim decided herein.  Any failure by VA to 
comply with VCAA is harmless error. 

Factual Background

Service medical records show that in January 1973, the 
veteran complained of crabs (pubic lice).  In March 1973, he 
was diagnosed with gonorrhea.  In May 1973, the veteran 
tested positive for gram-negative intracellular diplococci.

A May 2001 VA outpatient medical record shows that the 
veteran had been exposed to risk factors for Hepatitis C, to 
include a history of intranasal cocaine use, and being in the 
military service during the Vietnam era.

A June 2002 VA outpatient medical record shows that the 
veteran was diagnosed with Hepatitis C virus.  When 
questioned about risk factors for Hepatitis C, the veteran 
responded that he had no blood transfusions before 1992, had 
no combat blood exposure, had injected drugs such as heroin 
and cocaine, had high risk tattoos, and did not have a 
history of occupational exposure, such as needle sticks.  VA 
outpatient medical records dated until September 2003 show 
that the veteran received treatment for his Hepatitis C.

In October 2002, the veteran submitted a claim for service 
connection for Hepatitis C, claimed as resulting from 
inoculation shots in service.

In August 2005, the veteran underwent a VA examination, 
wherein he stated that his Hepatitis C was diagnosed in the 
year 2000.  The veteran denied ever participating in any 
heroin or cocaine abuse by any method.  He also denied any 
other form of substance abuse and stated that he never had 
any tattoos or body piercings.  He did admit to high-risk 
sexual activity during service, but never received blood 
transfusions, organ transplants, or gamma globulin 
injections.  Further, he never had any occupational or other 
exposure to human blood to unprotected skin.  The diagnosis 
was chronic Hepatitis C with moderate portal fibrosis.  The 
VA examiner opined that the veteran's Hepatitis C was not as 
least as likely as not related to any tattoos, as no tattoos 
were observed on the veteran's body and the veteran denied 
ever having a tattoo.  The VA examiner also opined that it 
was at least as likely as not that Hepatitis C was not 
transmitted by vaccinations by air gun injections in service 
as air gun injections are not considered to be a credible 
route of Hepatitis C transmission.  Further, the VA examiner 
stated that if it could be proven that the veteran 
participated in parenteral substance abuse or cocaine abuse, 
then this could be assumed to be another route of Hepatitis C 
infection.  However, the VA examiner did opine that it was at 
least as likely as not that Hepatitis C was transmitted by 
high-risk sexual activity during the veteran's military 
service.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

After review of the evidence of record, the Board finds that 
service connection for the veteran's Hepatitis C is 
warranted.  As such, the August 2005 VA examiner noted that 
it was at least as likely as not that the veteran's Hepatitis 
C was caused by his high-risk sexual activity in service.  
Review of the service medical records shows that the veteran 
was treated for sexually transmitted diseases while in 
service.  Weighing the evidence in favor of the veteran's 
claim, the Board finds that the sexually transmitted diseases 
in service are evidence of high-risk sexual activity in 
service.  Therefore, as the veteran's Hepatitis C is shown to 
be related to his in-service high-risk sexual activity by 
competent medical evidence, service connection for the 
veteran's Hepatitis C is warranted.


ORDER

Entitlement to service connection for Hepatitis C is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


